DETAILED ACTION
Election/Restrictions
Applicant’s election without specifying traverse of a single species in the reply filed on 4/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
The elected species read upon claims 25-26, 30-32 and 37.  Claims 27-29, 33-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Allowable Subject Matter
Applicant’s elected species (i.e., a pharmaceutical composition or formulation comprising a drug combination comprising (i) colchicine, and (ii) rifaximin (as recited by claim 37)) has been searched and is determined to be free of the art and non-obvious for the following reasons:
Regarding colchicine, Davis et al (US 2009/0215904 – published 8/27/2009) is considered to be representative of the closest prior art, and teaches “ultrapure colchicine compositions” which “can be tablets” for the treatment of “gout flares” (Abstract) as well as several other conditions including “asthma… cancer… primary biliary cirrhosis…” and so on (Paragraph 0164).  Significantly, however, Davis et al only demonstrate the treatment of gout and gout flares.
 Regarding rifaximin, which, as taught by Adachi et al (Clin Infections Diseases 42:541-547, 2006), is a “virtually nonabsorbed rifamycin drug” (Abstract) that “[s]imilar to rifampin… has broad spectrum activity against aerobic and anaerobic gram-positive and gram-negative microorganisms” (Page 541, Column 1),  Kodsi (US 2006/0210492) is considered to be representative of the closest prior art, and teaches its use in “treat[ing] localized diseases of the gastrointestinal tract” including “infections that are localized to the gut” (Paragraph 0007), as well as “rifaximin compositions in the treatment of diarrhea from cryptosporidiosis” (Paragraph 0012), “gastric dyspepsia caused by Helobacter pylori” (Paragraph 0013), “vaginal infections” (Paragraph 0014), “Clostridium difficile-associated diarrhea, Crohn’s disease, Diverticular disease, Hepatic encephalopathy, Helicobacter pylori eradication, infectious diarrhea, irritable bowel syndrome, pouchitis…” and so on (Paragraph 0015).
Collectively, the prior art teach colchicine and rifaximin for the treatment of exclusive and unrelated conditions.  At most, Sandhu et al (Gastroenterology and Hepatology 2(11):843-849, 2006) mention both colchicine and rifampin (aka, rifampicin) in the management of primary sclerosing cholangitis (PSC).  Yet, as taught by Sandhu et al, “rifampicin improve[s] pruritis but response… cannot be reliably predicted” (Abstract) and, similarly, “colchicine… failed to show any beneficial effects in PSC” (Page 846, Column 1).  As such, there does not appear to be an obvious motivation for the combination of colchicine and rifaximin.
Accordingly, claims 25-26, 30-32 and 35 would be ALLOWABLE (and claims 33-35 would be rejoined and ALLOWABLE) by canceling claim 37 (as well as claims 27-29, 36 and 38) and limiting the composition/formulation of claim 25 (and claims 31 and 33-35) to a drug combination comprising (i) colchicine, and (ii) rifaximin, and by filing the appropriate Terminal Disclaimers.
Expansion of Election of Species Requirement        
As indicated above, the elected species reads upon claims 25-26, 30-32 and 37.  The elected species has been searched and is deemed to be free of the prior art and non-obvious as discussed above.  
Accordingly, the search has been expanded as called for under current Office Markush practice to include a single additional species (M.P.E.P. § 803.02).  That species is a pharmaceutical composition/formulation comprising (i) a nitroimidazole (e.g., metronidazole), and (ii) rifaximin, which reads on pending claims 25-26.  A rejection to those claims follows.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vaira et al (Curr Therapeutic Res 58(5):300-308, 1997 – Abstract only).
Claim 25 is drawn to a pharmaceutical composition or formulation comprising a drug combination comprising (i) a nitroimidazole (e.g., metronidazole), and (ii) rifaximin.
Vaira et al teach treatment of patients “with upper gastrointestinal symptoms… for 14 days [with]… rifaximin 1800 mg TID and metronidazole 500 mg TID (n=11)” (Abstract).
As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
As such, claim 25 is rejected as prima facie obvious.
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vaira et al (Curr Therapeutic Res 58(5):300-308, 1997 – Abstract only) as applied to claim 25 above, in further view of Kodsi (US 2006/0210492)
Claim 26 is drawn to the composition/formulation of claim 25, further comprising a pharmaceutically acceptable carrier.
As discussed above, Vaira et al render obvious the composition/formulation of claim 25.  However, Vaira et al are silent as to the presence of a pharmaceutically acceptable carrier.
Yet, as further taught by Kodsi, “[r]ifaximin has been marketed in Italy since 1985… in the shape of pharmaceutical compositions, orally administerable, mady by tablets or by granulates containing suitable pharmaceutically acceptable excipients together with rifaximin, but also other pharmaceutical forms orally administerable like capsules, sugar coated tablets, and syrups can be used” (Paragraph 0008).
Based further on Kodsi, it is asserted that the prima facie obvious combination rendered obvious by Vaira et al would necessarily comprise a pharmaceutically acceptable carrier or, alternatively, that it would be obvious to formulate the combination further comprising a pharmaceutically acceptable carrier.
As such, claim 26 is also rejected as prima facie obvious.
Claim Objections
Claims 30-32 and 37 are objected to as depending from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-26, 30-31, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,772,242.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘242 claims are drawn to methods comprising the administration of a composition comprising an ansamycin and colchicine as a single formulation (claim 1), wherein the colchicine is administered in doses ranging from 0.005 mg per day to about 5 mg per day (claim 11) ansamycin is rifaximin (claim 15), to be administered orally (claim 12) – wherein it would have been obvious to formulate said composition in order to administer it.
Claims 25-26, 30-31, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,095,545.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘545 claims are drawn to methods comprising the administration of a composition comprising an ansamycin and colchicine (claim 1) to be administered orally (claim 2), wherein the ansamycin is rifaximin (claim 3) and the colchicine is administered in doses ranging from 0.005 mg per day to about 5 mg per day (claim 4), wherein the agents can be administered as a single composition (claim 17) – wherein it would have been obvious to formulate said composition in order to administer it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611